IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                               o
                                                                               K      wo

STATE OF WASHINGTON
                                                                               cr      'o
                                                 No. 71969-6-1                 i—     — —. „,.
                     Respondent,                                                 CD   ---OP
                                                 DIVISION ONE
              v.



ROLAND K. DOUGLAS,                               UNPUBLISHED OPINION             "

                    Appellant.                   FILED: July 28, 2014


       Becker, J. — Appellant, convicted of bail jumping, contends the evidence

was insufficient and the information defective. We affirm.

       On May 7, 2009, the State charged appellant Roland Douglas with one

count of rape of a child in the third degree. He was tried before a jury and

convicted as charged on February 12, 2010. Douglas appealed. The conviction

was reversed and remanded for reasons unrelated to this appeal.

       On August 20, 2012, according to minutes of the Mason County Superior

Court Clerk, the matter came on for arraignment after mandate. The minutes

state that the defendant was present and the court agreed to release the

defendant on his promise to appear. The court signed an order specifying the

conditions of pretrial release. The court also signed an order scheduling an

omnibus hearing for September 24, 2012, a pretrial hearing for October 29, 2012,

and trial beginning November 6, 2012. The order stated that Douglas was

required to be present at all hearings. At the bottom of the order setting the
No. 71969-6-1/2



hearing dates are the words, "I promise to appear on the dates set out above:"

with a signature line. On the line is the signature of "Roland Douglas."

        According to notes on the criminal calendar for September 24, 2012,

Douglas failed to appear for the omnibus hearing scheduled for that date. The

court issued a bench warrant for Douglas for failure to appear at the omnibus

hearing.

        On January 23, 2013, the State filed a first amended information adding a

count of bail jumping to the rape charge. The amended information alleged

count one in identical terms as in the original information. It alleged count two as

a charge of bail jumping for failing to appear at the hearing on September 24,

2012.


        A trial lasting two days began on February 21, 2013. RP 36. A jury

convicted Douglas as charged on both counts. He appeals only the bail

jumping conviction. He challenges the sufficiency of the evidence to

convict and the adequacy of the information.

Sufficiency of the evidence

        Due process requires the State to prove beyond a reasonable doubt all

the necessary facts of the crime charged. U.S. Const, amend. 14; Const, art. 1,

section 3; In re Winship. 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368

(1970). The test for determining sufficiency of the evidence is whether, after

viewing the evidence in the light most favorable to the State, any rational trier of

fact could have found guilt beyond a reasonable doubt. State v. Salinas, 119

Wn.2d 192, 201, 829 P.2d 1068 (1992). All reasonable inferences must be
No. 71969-6-1/3



drawn in favor of the State and interpreted most strongly against the defendant.

Salinas, 119 Wn.2d at 201. Circumstantial evidence is equally reliable as direct

evidence. State v. Delmarter. 94 Wn.2d 634, 638, 618 P.2d 99 (1980).

      To prove the charge of bail jumping, the State had to present evidence

that Douglas was "released by court order or admitted to bail with knowledge of

the requirement of a subsequent personal appearance" before the court and that

he failed to appear as required. RCW 9A.76.170(1). The State's burden

includes demonstrating that the person on trial is the same person who failed to

appear at the prior hearing. See State v. Huber. 129 Wn. App. 499, 502-03, 119

P.3d 388 (2005).

       In Huber, the State charged the defendant with violating a protection order

and tampering with a witness. The defendant was released and ordered to

appear on July 10, 2003. He failed to appear. The court issued a bench warrant.

In October, the State charged him with bail jumping.

      The bail jumping count was tried separately from the other counts. At trial,

the State offered four certified documents to prove bail jumping: an information

charging Huber with violation of a protection order and tampering with a witness,

a court order requiring Huber to appear on July 10, 2003, clerk's minutes

indicating that Huber did not appear on July 10, 2003, and the bench warrant.

"The State did not call any witnesses or otherwise attempt to show that the

exhibits related to the same Wayne Huber who was then before the court."

Huber, 129 Wn. App. at 501.
No. 71969-6-1/4



       On appeal, the conviction was reversed for insufficiency of the evidence.

The State had proved that a person named Wayne Huber had jumped bail. But

the evidence did not prove that the Wayne Huber who jumped bail was the

person then in court. The court analyzed the situation as an instance of the

State's general obligation to assume the burden of proving beyond a reasonable

doubt the identity of the accused as the person who committed the offense:

              To sustain this burden when criminal liability depends on the
       accused's being the person to whom a document pertains—as, for
       example, in most if not all prosecutions for first degree escape,
       being a felon in possession of an item that a felon may not lawfully
       have, lying under oath on a written application, and being an
       habitual criminal—the State must do more than authenticate and
       admit the document; it also must show beyond a reasonable doubt
       "that the person named therein is the same person on trial."
       Because "in many instances men bear identical names," the State
       cannot do this by showing identity of names alone. Rather, it must
       show, "by evidence independent of the record," that the person
       named therein is the defendant in the present action.
               The State can meet this burden in a variety of specific ways.
       Depending on the circumstances, these may include otherwise-
       admissible booking photographs, booking fingerprints, eyewitness
       identification, or, arguably, distinctive personal information. But the
       State does not meet its burden merely because the defense opts
       not to present evidence; if the State presents insufficient evidence,
       the defendant's election not to rebut it does not suddenly cause it to
       become sufficient.
             Here, the State produced documents in the name of Wayne
       Huber, but no evidence to show "that the person named therein is
       the same person on trial."

Huber, 129 Wn. App. at 501-03 (footnotes omitted).

       Douglas contends that here, the State presented the same kinds of

documentary evidence found insufficient in Huber—the information, the court

order requiring the defendant to appear, a clerk's notation that he failed to

appear, and the bench warrant—without presenting any evidence that the Roland
No. 71969-6-1/5



Douglas who was on trial before the court was the same Roland Douglas named

in the documents. Douglas overlooks additional evidence of identity that

materially distinguishes this case from Huber.

       Unlike in Huber, Douglas was tried in the same proceeding both on the

underlying charge of child rape and on the charge of failing to appear for a

hearing scheduled in connection with the child rape charge. At trial, Shelton

Police Officer Mark Hinton identified Douglas and said he had known him for

seven years. The alleged victim in the child rape charge, who was between the

ages of 14 and 16 at the time of the offense, also identified Douglas in open

court. Douglas does not contend he was insufficiently identified as the defendant

with respect to the charge of child rape. The fact that he was adequately

identified as the person accused of child rape provided evidence, independent of

the documents, that the Roland Douglas who jumped bail on the child rape

charge was the same Roland Douglas as the person accused of child rape. The

eyewitness identifications of Douglas, together with the documents, support a

logical circumstantial inference that the Roland Douglas who was named in the

documents and who signed a promise to appear was the same individual then

before the court defending against the charge of child rape. We conclude the

evidence was sufficient to prove the charge of bail jumping.
No. 71969-6-1/6



Adequacy of information

       The additional count charging bail jumping did not name the underlying

offense of third degree child rape. Douglas contends a conviction for bail

jumping must be reversed if the information does not identify the underlying

offense.

       A charging document must allege facts which support every element of

the offense charged and must adequately identify the crime charged. State v.

Williams. 162 Wn.2d 177, 183, 170 P.3d 30 (2007). The purpose of this rule is to

give the accused proper notice of the nature of the crime so that the accused can

prepare an adequate defense. Williams, 162 Wn.2d at 183, citing State v.

Kiorsvik, 117 Wn.2d 93, 101-02, 812 P.2d 86 (1991). Where, as here, the

defendant challenges the sufficiency of the charging document for the first time

on appeal, the test for sufficiency is a liberal one:

        (1) do the necessary facts appear in any form, or by fair
       construction can they be found, in the charging document; and, if
       so, (2) can the defendant show that he or she was nonetheless
       actually prejudiced by the inartful language which caused a lack of
       notice?

Kiorsvik, 117 Wn.2d at 105-06. The information is read as a whole, according to

common sense and including facts that are implied, to see if it reasonably

apprises the accused of the elements of the crime charged. Kiorsvik, 117 Wn.2d

at 109. Because the charging document is reviewed as a whole, we may look at

other counts in the information to determine if the count at issue is

constitutionally sufficient. State v. Nonoq, 169 Wn.2d 220, 227, 237 P.3d 250

(2010).
No. 71969-6-1/7



       The elements of bail jumping are met ifthe defendant (1) was held for,

charged with, or convicted of a particular crime; (2) was released by court order

or admitted to bail with the requirement of a subsequent personal appearance;

and (3) knowingly failed to appear as required. RCW 9A.76.170(1); Williams.

162Wn.2dat184.

      Assuming that the name of the underlying offense is a fact that must be

alleged to support the elements of bail jumping, the amended information here

was sufficient. Count one charged Douglas with rape of a child in the third

degree. In the same document and under the same Mason County cause

number, No. 09-100177-4, count two charged him with bail jumping for failing to

appear as required in Mason County Superior Court in Mason County cause

number 09-100177-4:

              In the County of Mason, State of Washington, on or about
       the 24th day of September, 2012, the above-named Defendant,
       ROLAND K. DOUGLAS, did commit BAIL JUMPING, a Class C
      felony, in that said defendant having been released by court order
      or admitted to bail with knowledge of the requirement of
      subsequent personal appearance before a court of this State, to
      wit: the Mason County Superior Court in the case of State of
      Washington v. ROLAND K. DOUGLAS, Mason County cause
       number 09-1-00177-4, did fail to appear as required: contrary to
       RCW 9A.76.170 and against the peace and dignity of the State of
       Washington.

Under the liberal interpretation rule of Kiorsvik, we need only determine whether

the necessary facts appear in any form, or by fair construction can they be found,

in the charging document. The amended information meets this test. The

information when read as a whole reasonably apprised Douglas that he was
No. 71969-6-1/8



charged with (1) child rape and (2) failing to appear as required at a hearing on

the child rape charge on September 24, 2012.

      Affirmed.




                                                "gfefcter, /.
WE CONCUR: